994 So. 2d 1172 (2008)
Ozzie ATKINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2702.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Ozzie Atkins, in proper person.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before RAMIREZ and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
Prior report: 2007 WL 5287795.
PER CURIAM.
Ozzie Atkins appeals the trial court's summary denial of his pro se petition for writ of mandamus. As per the State of Florida's response, we remand Atkins' case to the trial court to treat Atkins' petition for writ of mandamus as a motion for additional credit for time served, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). On remand, the trial court may determine whether the April 26, 2006 plea colloquy establishes that Atkins waived any further credit for time served as part of his plea agreement.
Reversed and remanded with instructions.